Title: Mary Smith Cranch to Abigail Adams, 23 February 1800
From: Cranch, Mary Smith
To: Adams, Abigail


				
					My Dear Sister
					Quincy Feby. 23d 1800
				
				I have not written you so often as I wish’d to do for these Several weeks— I have not been free from company since ordination: our house has been like a Tavern
				Last week I receiv’d your kind present by General Lincoln for

which I most Sincerely thank you tis very pretty—& very delicate Muslin.— mrs smith sent me the little Gown for a pattern to make it by. I like the Form all but the apron & that I shall like to keep my Gown clean. it looks too much like Mother Eve’s Fig Leaf, but perhaps I may like it better when I see one worn. I dare not venture any Body here to make it at present. I am in a mourning dress for the death of aunt Austin who dy’d lately. At her Age & under her great infirmities her removal is no loss to her Friends. She has been a valuable woman in her Family & Supported the trying Scenes of her earley like which were very afflictive with a truely christian Temper
				I yesterday receiv’d your Letter of the 12th Feb & have again to thank you for the kind interest you have taken in the concerns of my unfortunate Son what heaven has in Store for him of joys or Sorrows I know not, & tis not best I Should. It may be best for him to meet with the disappointments he has. If he had prosper’d he might have been led into bad courses & run with the Multitude to do evil. I am Sorry he appears to have such a diffidence of his own abilities & quallification for the Profession he has chosen— He would not have been So Brow beatten in this State— If he Can only get into tolerably decent circumstances he will recover his spirits & feel of Some importance in the world. I Shall be sorry he Should miss of this appointment. but I fear he will, I hope he is prepair’d for a disappointment— he ought to be able to bear it.— was it mearly to gratify his ambition I should not regret it. I think he may be very useful in the office & doubt not of his giving Satisfaction. he would then Mix with those who would not Scorn him because he was poor—
				I rejoice at the good news you have receiv’d from Mr & Mrs adams. it was like receiving them from the Grave— I greatly feared you would have lost them both— Cousin Thomas I hope looks better than he did when he left us. Shall you not bring Mrs Smith home with you? She must not live in a camp. I want to see her & the little chatter-box— I have scarcly heard a word about Cousin Louisia since she went from us— my Love to her & All My Freinds
				yesterday Morning our Bell was Toll’d from eight a clock in the morning till Twelve when the Procession enterd the Meeting house They Form’d at the School House & came up to Capt. Brackits Corner & then back to the Meeting house—Master Heath & his Schoolars first, then the Millitary Offecers— they were follow’d by the Minister & Deacons. The Select-Men, Justice of the Peace, Treasurer & Town clerk & then the male inhabitants from old age to childhood

The Procession was a very long one. The Prayer & Sermon very proper & Good. the Pulpit cover’d with Black Clothe. The Parson with his Gown look’d very well—& now I hope we have done— Doctor Tufts deliver’d an oration at Weymouth the Two Parishs joined. Mr Norton had preach’d a funereal Sermon long since
				Mrs Norton & her little Thomas spent the night with me last week— it was the little Fello[w’s] birth day that they came. he just goes alone & is [as] pretty as ever. Mrs Norton sends her duty mrs Greenleaf does the Same. I was in Boston last Teusday it was So wet in the street that I did not go out
				mrs Mears is in much better health than before she was Sick
				Do you not begin to think of returning home I am ready to obey all your orders— tis always a joyful imployment to prepare for your reception
				my Pen is too bad— I will write no more till I get a better— read & commit this to the Flames I am asham’d of it—
				yours affectionately
				
					Mary Cranch
				
			